Filed 04/08/20                                       Case 20-21659                                                Doc 16

                      3


                 1    L Bryant Jaquez, Esq. (SBN 252125)
                      Adam P. Thursby (SBN 318465)
                 2    GHIDOTTI BERGER
                      1920 Old Tustin Ave.
                 3
                      Santa Ana, CA 92705
                 4    Ph: (949) 427-2010
                      Fax: (949) 427-2732
                 5    athursby@ghidottiberger.com
                 6    Attorneys for US Bank Trust NA as trustee of the Lodge Series III Trust
                 7

                 8

                 9                            UNITED STATES BANKRUPTCY COURT
                 10                             EASTERN DISTRICT OF CALIFORNIA
                 11                                    SACRAMENTO DIVISION

                 12   In Re:                                         )   Case No.: 20-21659
                                                                     )
                 13   Yevgeniy Zhilovskiy                            )   DC: AT-1
                                                                     )
                           Debtor.                                   )   CHAPTER 13
                 14
                                                                     )
                 15                                                  )
                                                                     )   NOTICE OF MOTION FOR RELIEF
                                                                     )   FROM THE AUTOMATIC STAY AND
                 16                                                  )   MEMORANDUM AND POINTS AND
                                                                     )
                 17                                                  )   AUTHORITIES THEREOF
                                                                     )
                 18                                                  )   Current Hearing Date:
                                                                     )   Date: May 12, 2020
                 19                                                  )   Time: 1:30 P.M.
                                                                     )   Ctrm: 35
                 20                                                  )   Place:
                                                                     )   501 I Street, 6th Floor
                 21                                                  )   Sacramento, CA 95814
                                                                     )
                 22                                                  )   Honorable Christopher M. Klein

                 23

                 24            TO THE HONORABLE CHRISTOPHER M. KLEIN, UNITED STATES
                      BANKRUPTCY JUDGE, THE DEBTOR(S), THE CHAPTER 13 TRUSTEE, THEIR
                 25
                      COUNSEL OF RECORD, IF ANY, AND ALL OTHER INTERESTED PARTIES:
                 26
                               PLEASE TAKE NOTICE THAT a hearing on Movant’s US Bank Trust NA as
                 27
                      trustee of the Lodge Series III Trust (“Secured Creditor” or “Movant”), Motion for Relief
                 28
Filed 04/08/20                                        Case 20-21659                                                     Doc 16




                 1    from the Automatic Stay Under 11 U.S.C. § 362 (“Motion”) will be heard on May 12, 2020,

                 2    at 1:30 P.M., in Courtroom 35, of the above captioned Court located at 501 I Street,6th Floor,

                 3    Sacramento, California 95814 before the Honorable Christopher M. Klein.

                 4           This Motion is being made pursuant to Local Bankruptcy Rule 4001-1 and 9014-1(f)(1),

                 5    11 United States Code § 362(d) and Federal Rules of Bankruptcy Procedure Rule 4001 and is
                      based on this Notice of Motion and the grounds for relief from stay under 11 U.S.C. § 362(d)
                 6
                      set forth in the accompanying Motion for Relief from the Automatic Stay, Memorandum of
                 7
                      Points and Authorities in Support of the Motion for Relief from the Automatic Stay and the
                 8
                      Declaration in Support of the Motion for Relief from the Automatic Stay filed concurrently
                 9
                      herewith, the complete files and records in this action, the oral argument of counsel, if any, and
                 10
                      such other and further evidence as the Court might deem proper.
                 11
                             PLEASE TAKE FURTHER NOTICE THAT opposition to this Motion, if any, must
                 12
                      be in writing, must be supported by written evidence and must be filed with the Clerk of the
                 13
                      above-captioned Court and served upon Movant and/or its counsel and all other relevant parties
                 14
                      entitled to receive notice thereof at least fourteen (14) calendar days preceding the hearing date
                 15   or continued hearing date on this Motion pursuant to Local Bankruptcy Rule 9014-1(f)(1)(B).
                 16          Any opposition shall specify whether the responding party consents to the Court’s
                 17   resolution of disputed material factual issues pursuant to Federal Rule of Civil Procedure
                 18   (“FRCP”) Rule 43(e). If the responding party does not so consent, the opposition shall include
                 19   a separate statement identifying each disputed material factual issue. The separate statement
                 20   shall enumerate discreetly each of the disputed material factual issues and cite the particular

                 21   portions of the record demonstrating that a factual issue is both material and in dispute. Failure

                 22   to file the separate statement shall be construed as consent to the resolution of the Motion and

                 23   all disputed material factual issues pursuant to FRCP 43(e).
                             Without good cause, no party shall be heard in opposition to the Motion at oral
                 24
                      argument if written opposition has not been timely filed with the Clerk of the Court and
                 25
                      properly served on Movant and/or its counsel as required. Failure of the responding party to
                 26
                      timely file written opposition may be deemed a waiver of any opposition to the granting of the
                 27
                      Motion and/or may result in the imposition of sanctions.
                 28
Filed 04/08/20                                       Case 20-21659                                                   Doc 16




                 1           A determination of whether the matter has been resolved without oral argument or

                 2    whether the court has issued a tentative ruling can be viewed by checking the pre-hearing

                 3    dispositions at the Court’s website at www.caeb.uscourts.gov after 4:00 p.m. the day before

                 4    the hearing. Any party appearing telephonically must view the pre-hearing dispositions prior

                 5    to the hearing.

                 6
                                                                  GHIDOTTI BERGER
                 7

                 8    Dated: April 8, 2020                        By:/s/ L. Bryant Jaquez
                                                                  L. Bryant Jaquez, Esq.
                 9                                                Attorney for US Bank Trust NA as trustee of the
                                                                  Lodge Series III Trust
                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18
                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
